Case 1:18-cv-00299-MAC-ZJH Document 15 Filed 06/23/20 Page 1 of 2 PageID #: 1915




  UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


  STEVEN DWAYNE GILBERT,                            §
                                                    §
                  Petitioner,                       §
                                                    §
  versus                                            §    CIVIL ACTION NO. 1:18-CV-299
                                                    §
  DIRECTOR, TDCJ-ID,                                §
                                                    §
                  Respondent.                       §

                       MEMORANDUM ORDER ADOPTING
             THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
           Steven Dwayne Gilbert, proceeding pro se, filed this petition for writ of habeas corpus
  pursuant to 28 U.S.C. § 2254. The court referred this matter to the Honorable Zack Hawthorn,
  United States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws

  and orders of the court.
           The magistrate judge has submitted a Report and Recommendation of United States

  Magistrate Judge concerning this matter. The magistrate judge recommends dismissing the
  petition without prejudice as successive.
           The court has received the Report and Recommendation of United States Magistrate Judge,
  along with the record, pleadings, and all available evidence. No objections were filed to the Report

  and Recommendation.
                                                ORDER
           Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct
  and the report of the magistrate judge is ADOPTED. A final judgment will be entered dismissing

  the petition.
           In addition, the court is of the opinion petitioner is not entitled to a certificate of
  appealability. An appeal from a final judgment denying habeas relief may not proceed unless a
  judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard for a certificate

  of appealability requires the petitioner to make a substantial showing of the denial of a federal
Case 1:18-cv-00299-MAC-ZJH Document 15 Filed 06/23/20 Page 2 of 2 PageID #: 1916



  constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362

  F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the petitioner need not establish

  that he would prevail on the merits. Rather, he must demonstrate that the issues are subject to

  debate among jurists of reason, that a court could resolve the issues in a different manner, or that

  the questions presented are worthy of encouragement to proceed further. See Slack, 529 U.S. at

  483-84. Any doubt regarding whether to grant a certificate of appealability should be resolved

  in favor of the petitioner, and the severity of the penalty may be considered in making this

  determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).

         In this case, the petitioner has not shown that the issue of whether his petition is successive
  is subject to debate among jurists of reason. The factual and legal questions raised by petitioner

  have been consistently resolved adversely to his position and the questions presented are not

  worthy of encouragement to proceed further. As a result, a certificate of appealability shall not

  issue in this matter.


          SIGNED at Beaumont, Texas, this 23rd day of June, 2020.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE




                                                   2
